Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This examiner’s amendment is the same as the one mailed 9/3/2021 however a period has been added after the last sentence of the abstract.

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE TITLE:
	The title has been changed to --  TONER CONTAINER HAVING A SHUTTER, A 

LEVER DISPOSED ON ONE SIDE, AND A PIVOTING PORTION ON THE OTHER 

SIDE WHICH ROTATE TOGETHER WITH A COMMON SHAFT  --.


IN THE ABSTRACT:

The abstract has been changed to   -- A toner container is detachably attachable to a developing device. The toner container includes an outlet to discharge toner contained in the toner container, an agitating member to agitate the toner in the container, a coupling to transmit a driving force to the agitating member, a shutter to open and close the outlet, a lever disposed at one end of the container and a pivoting portion disposed at the other end and connected by a common shaft such that both rotate together, and the lever and the coupling are disposed at the one end in a 

3.	The following is an examiner’s statement of reasons for allowance:
The applicant claims a toner container is detachably attachable to a developing device. The toner container includes an outlet to discharge toner contained in the toner container, an agitating member to agitate the toner in the container, a coupling to transmit a driving force to the agitating member, a shutter to open and close the outlet, a lever disposed at one end of the container and a pivoting portion disposed at the other end and connected by a common shaft such that both rotate together, and the lever and the coupling disposed at the one end in a mutually non-overlapping manner when viewed from the axial direction of the common shaft  which is not anticipated or rendered obvious by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ikeda et al. teach a toner container having a lever disposed at one end of the toner container and a shutter. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852